On Petition for Rehearing.
Mr. Justice Eakin
delivered the opinion of the court.
7. The principal contention of counsel in the motion for a rehearing in this case is based upon a misconception of the effect of the decision, viz.: It is assumed that we have adjudged the lease void, and have permitted plaintiff to dispute his own title to the land described therein. But the validity of the lease is not involved, and we did not pass upon it. ' It was attacked by the complaint, but plaintiff took a voluntary dismissal of the complaint, and the cause was tried only upon the answer, asking for affirmative relief by reforming the description of the property contained in the lease.
The opinion refers to defendant’s plans upon St. Dennis, the latter’s intoxication, and defendant’s conduct and statements only as circumstances tending to show a want of equity in his favor. The relief sought by defendant is not to reform terms inserted in the contract by fraud, accident, or mistake, the ground for equitable *389relief in such cases, but to add to its terms, and the want of title in St. Dennis to part of the land, where there is a doubt whether it is covered by the lease, is a fact that equity will consider in determining whether the lease should be reformed to include it. If the land, description of which is now asked to be inserted in the lease, is not included in the description therein, or if there is a doubt about it, equity will not aid it under the facts proven, as to do so would not entitle defendant to the property. It could only aid him in an action for damages, and for those, he should be left to his remedy at law upon the lease according to its terms. It is time enough to question St. Dennis’ right to deny his title when it is shown that he contracted with regard to property title to which he disclaims.
The motion is denied.
Reversed : Decree Rendered : Rehearing Denied.